DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/05/2020 has been entered. As indicated in the amendment:
	Claims 1- 15 are Original.
Claims 16 – 17 are newly added. Hence, Claims 1 – 17 are pending. Applicant's arguments filed on 11/05/2020 have been fully considered but they are not persuasive. Please see the “Response to Arguments” section for reasons why the arguments are not persuasive. The examiner maintains the Non-Final rejection (dated 08/21/20202) for the original claims 1-15 and rejection for the new claims 16-17 are added in this Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov et al. (US 2016/0120221 A1), Here in after called Mironov, in view of Jean-Yves et al. (WO 2018019543 A1) which claims priority to EP 16181949 A of priority date 06/29/2016, here in after called Jean- Yves.
Regarding claim 1, Mironov discloses a cartridge (200) for an aerosol-generating system (“for use in an aerosol-generating system”, (0005)), the cartridge comprising: a container (204) defining a cartridge cavity (a cartridge housing, (0063)); a susceptor material (210) within the cartridge cavity (the cartridge houses permeable susceptor element210, (0063)), the susceptor material defining a plurality of interconnected interstices (susceptor element is a plurality of interconnected interstices of ferrite mesh, (0063)); and an aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)).
Mironov does not explicitly disclose the aerosol-forming substrate being a gel with a stable form at room temperature.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 -21,page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the device with aerosol forming substrate when depleted or exhausted may also be improved, for example by reducing the risk of leakage or spillage (line 25-31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed by Mironov 
Regarding claim 2, Mironov in view of Jean-Yves teaches the cartridge according to claim 1, wherein the susceptor material comprises a ferromagnetic metallic material (the susceptor element is a ferromagnetic susceptor element, Mironov (0059)).
Regarding claim 3, Mironov in view of Jean-Yves teaches the cartridge according to claim 1, wherein the susceptor material comprises at least one of ferritic iron, ferromagnetic steel, stainless steel, or aluminum (the mesh susceptor element is a ferrite mesh susceptor element or a ferrous mesh susceptor element, Mironov (0011)).
Regarding claim 4, Mironov in view of Jean-Yves teaches the cartridge according to claim 1, wherein the susceptor material comprises a metallic wool (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov (0013)).
Regarding claim 5, Mironov in view of Jean-Yves teaches the cartridge according to claim 4, wherein the metallic wool comprises a bundle of metallic filaments defining spaces in between that form the plurality of interconnected interstices (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, Mironov(0013)).
Regarding claim 6, Mironov in view of Jean-Yves teaches the cartridge according to claim 1, wherein the susceptor material comprises a metallic foam (the aerosol-forming substrate is impregnated onto a carrier of capillary material of suitable materials that are a sponge or foam material like foamed metal or a fibrous material, Mironov (0024)).
Regarding claim 7, Mironov in view of Jean-Yves teaches the cartridge according to claim 6, wherein the metallic foam is an open-cell foam defining open cells that form the plurality of interconnected interstices (the capillary materials that are a sponge or foam material like foamed metal or a fibrous material extend into interstices in the susceptor element, Mironov (0024)).
Regarding claim 8, Mironov in view of Jean-Yves teaches the cartridge according to claim 1, wherein the cartridge cavity (cartridge housing204, Mironov (FIG.2)) is a blind cavity having a closed end and an open end (cartridge housing204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing 204 is closed on one end and has open end covered by a permeable susceptor element 210, hence a blind cavity).
Regarding claim 9, Mironov teaches the cartridge according to claim 8. But,
Mironov does not explicitly teach a seal extending across the open end of the cartridge cavity so that the susceptor material and the aerosol-forming substrate are sealed within the cartridge cavity by the seal.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches a seal extending across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a frangible sealing foil 214, Jean-Yves (FIG.2)) so that the susceptor material and the aerosol forming substrate are sealed within the cartridge cavity by the seal {this contains the gel in the cartridge cavity by providing sealing at the open end, Jean-Yves (FIG.2)).
The advantage of having a seal extending across the open end of the cartridge cavity is to seal extending across the open end of the cartridge cavity.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge housing of claim 8 disclosed by Mironov to include a seal extending across the open end of the cartridge cavity in order to seal extending across the open end of the cartridge cavity.
Regarding claim 10, Mironov discloses the cartridge according to claim 1 where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components (0022). But,
Mironov does not explicitly teach that the aerosol-forming substrate is thermoreversible gel.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol- forming substrate to generate an aerosol (line 1-5, page 1), also teaches that the gel is a thermoreversible gel (the gel comprises a thermoreversible gel, Jean-Yves, (line 14- 16, page 2)).
The advantage of the gel being thermoreversible is that because the gel will become fluid when heated to a melting temperature and will set into a gel again at a gelation temperature, (line 14-16, page 2), the aerosol-forming substrate remains the form of a gel except when heated for use and reduces the risk of leakage from the device during storage and transport (line 25 - 31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol- generating system disclosed by Mironov to include an aerosol-forming substrate that has a thermoreversible gel in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 11, Mironov discloses the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components (0022). But,
Mironov does not explicitly disclose the aerosol-forming substrate being a gel that has a melting temperature of at least 50 degrees Celsius.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel has a (line 18 -20, page 2)).
The advantage of the aerosol-forming substrate being a gel that has a melting temperature of at least 50 degrees Celsius is to ensure that the gel melts relatively easily for use when heated while remaining solid when stored at gelation temperature or room temperature to prevent leakage (line 16 -24, page 2).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol-generating system disclosed by Mironov to include an aerosol-forming substrate to be a gel that has a melting temperature of at least 50 degrees Celsius in order to reduce the risk of leakage from the device during storage and transport as taught in Jean-Yves.
Regarding claim 12, Mironov discloses the cartridge according to claim 1, wherein where the aerosol-forming substrate may be solid or liquid or comprise both solid and liquid components (0022). But,
Mironov does not explicitly disclose the aerosol-forming substrate is a gel that comprises at least one of nicotine or a tobacco product.
However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1 - 5, page 1), also teaches that the gel comprises at least one of nicotine or a tobacco product (the gel may comprise nicotine or a tobacco product or another target compound for delivery to a user, Jean-Yves, (line 30-31, page 2)).
The advantage of having the aerosol-forming substrate being a gel that comprises at least one of nicotine or a tobacco product is that storing nicotine or tobacco products in a gel form (solid state) is safer than in a liquid state because nicotine or tobacco products can be irritating to the skin and toxic in liquid form (line 30 - 34, page2).

Regarding claim 13, Mironov discloses an aerosol-generating system (FIG.1) comprising: a cartridge (200) comprising a container (204), a susceptor material (210), and an aerosol- forming substrate (a liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh, (0063)), the container defining a cartridge cavity fa cartridge housing 204 defines the cavity, (0063)), the susceptor material within the cartridge cavity (the cartridge houses permeable susceptor element 210, (063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a mesh comprising a plurality of ferrite or ferrous filaments wherein the filaments may define interstices between them, (0013)), the aerosol-forming substrate within the plurality of interconnected interstices (a liquid aerosol forming substrate that forms a meniscus in the interstices of the mesh, (0063)), and an aerosol-generating device (100) comprising a housing (101), an electrical heater (110), an electrical power supply (102), and a controller (104), the housing (101) defining a device cavity configured to receive the cartridge (the main housing 101 also defines a cavity 112 into which the cartridge 200 is received, (0061)), the electrical heater (110) comprising an inductive heating element (the heater 110 is an inductive coil, (0062)) configured to heat the susceptor material when the cartridge is received within the device cavity (the coil is configured to inductively heat the susceptor element which in turn heats the aerosol-forming substrate (0059)), the controller (104) configured to control a supply of electrical power from the electrical power supply to the electrical heater (the control electronic circuitry 104 is configured to provide a high frequency oscillating current to the inductor coil 110, (0078)).

However, Jean-Yves that teaches an aerosol-generating system that heats an aerosol forming substrate to generate an aerosol (line 1-5, page 1), also teaches that an aerosol forming substrate in the form of a gel that is solid at room temperature (line 20 -21,page 1), hence stable at room temperature.
The advantage of the aerosol-forming substrate in the form of a gel is to reduce the risk of leakage from the device during storage and transport, or during use. Replenishing of the device with aerosol forming substrate when depleted or exhausted may also be improved, for example by reducing the risk of leakage or spillage (line 25 - 31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge for an aerosol - generating system disclosed by Mironov to include an aerosol-forming substrate being a gel with a stable form at room temperature in order to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean-Yves.
Regarding claim 14, Mironov discloses a method of assembling a cartridge for an aerosol-generating system (an assembly of cartridge 200, (0063)), the method comprising: providing a container defining a cartridge cavity (a cartridge 200 with housing 204, (0063)); inserting a susceptor material into the cartridge cavity (cartridge housing 204holds a capillary materials and a permeable susceptor elements 210, (0063)), the susceptor material defining a plurality of interconnected interstices (the susceptor element is a ferrite interstices of mesh, (0063)); introducing a liquid aerosol-forming substrate into the cartridge cavity (the cartridge housing 204 is filled with liquid aerosol-forming substrate that forms a meniscus in the interstices of the mesh (0063)).

However, Jean-Yves teaches a thermoreversible aerosol-forming substrate that becomes fluid when heated to a melting temperature and will set into a gel again at a gelation temperature wherein the gel comprises a mixture of materials like gelling agents (line 14 -24, page 2).
The advantage of gelating the liquid aerosol-forming substrate to form a gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices is to reduce the risk of leakage from the device during storage and transport, or during use (line 25-31, page 1).
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the method of assembling a cartridge for an aerosol- generating system disclosed by Mironov to include a step of gelating the liquid aerosol-forming substrate to forma gel with a stable form at room temperature, the gel being within the plurality of interconnected interstices is to reduce the risk of leakage from the device during storage and transport, or during use as taught in Jean- Yves.
Regarding claim 15, Mironov in view of Jean-Yves teaches the method according to claim 14, wherein the cartridge cavity is a blind cavity having a closed end and an open end (cartridge housing 204 has a cavity for holding capillary material and filled with liquid aerosol-forming substrate, Mironov (0063), the cavity of cartridge housing204 is closed on one end and has open end covered by a permeable susceptor element210, hence a blind cavity), the method further comprising: positioning a seal across the open end of the cartridge cavity (the gel is sealed in the cavity of the container by a frangible sealing foil 214, Jean - Yves (FIG.2)); and securing the seal to the container so that the susceptor material and the gel are sealed within (this contains the gel in the cartridge cavity by providing sealing at the open end, Jean-Yves (FIG.2)).
Claims 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mironov, in view of Jean- Yves in further view of Fursa (WO 2017178394 A1), here in after called Fursa.
Regarding claim 16, Mironov in view of Jean-Yves teaches the cartridge according to claim 1. But,
Mironov in view of Jean-Yves do not explicitly teach that the susceptor material comprises a coating encapsulating a surface of the susceptor material.  
However Fursa that teaches an aerosol-generating article (line 1-5, page 1), also teaches a susceptor that has a protective external layer (coating), for example a protective ceramic layer or protective glass layer encapsulating the susceptor (line 24 -29, page 7). 
The advantage of the encapsulating external layer is to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the cartridge of claim 1 disclosed by Mironov in view of Jean-Yves to include a susceptor material that has a protective layer (coating) encapsulating the susceptor in order to provide protection of direct contact between the susceptor and other elements of the aerosol-generating article as it is subjected to high heating temperature in excess of 250 degree Celsius.
Regarding claim 17, Mironov in view of Jean-Yves in further view of Fursa teaches the cartridge according to claim 16, wherein the coating comprises a glass, a ceramic, or both a glass and a ceramic (a susceptor that has a protective external layer (coating), for example a protective ceramic layer or protective glass layer encapsulating the susceptor, Fursa (line 24 -29, page 7)).

Response to Arguments
Claim Rejection under 35 U.S.C. § 103 
The applicant argues regrading Claim 1 by saying: “Claim 1 recites, in part, "a susceptor material within the cartridge cavity." Neither of the cited patent documents, alone or in combination, discloses or suggests a susceptor material within the cartridge cavity. Mironov generally discloses a cartridge for an aerosol-generating system. Mironov, Abstract. Mironov further includes an inductor coil and a mesh susceptor element positioned to heat an aerosol-forming substrate that is a liquid at room temperature. Id. ¶ [0005]. Mironov states that "the term 'mesh' encompasses grids and arrays of filaments having spaces therebetween, and may include woven and non-woven fabrics." Id. ¶ [0012]. Mironov's susceptor may be in the form of a sheet, which extends across an opening of a cartridge housing or around a perimeter of the cartridge housing. Id. ¶ [0021]. Mironov discloses susceptor elements that are on an open end of the cartridge housing, on opposite faces of the cartridge housing, around a central portion of a cartridge wall, or an interior passageway surface. Id. ¶¶ [0063], [0071], [0073], [0075]; FIGS. 2, 4-6, 8, 11, 13-14. Accordingly, every susceptor element disclosed by Mironov is at a periphery of a cartridge housing. Mironov does not disclose "a susceptor material within the cartridge cavity," as recited, in part, by claim 1”. The examiner respectfully disagrees.
	This argument is not Persuasive because:
As is recited in the rejection and the applicant admittedly indicated in the above argument, the Mironov reference teaches the susceptor element (210, FIG. 2) located at the open end section of the cartridge housing 204 within the cartridge housing 204.  The examiner notes the position of the susceptor element within the cartridge housing is not included in the claim language. Hence the fact that the susceptor element is located towards the open end section or the opposite end section is not relevant as long as the evidentiary reference (Mironov) shows the susceptor material within the cartridge housing. FIG. 2 of Mironov clearly shows the within the cartridge housing 204, even though it is shown at the end section of the housing 204. The examiner also notes, if the applicant amends the claim language to indicate that the susceptor element is not located at the end sections or peripheral portions of the cartridge housing then claim 1 can overcome the Mironov reference.    
As shown in FIG.13 here, the susceptor element 262 of the interior passage way is located inside (within) the rectangle cartridge 260.

    PNG
    media_image1.png
    510
    653
    media_image1.png
    Greyscale

The applicant also argues, “Jean Yves generally discloses an aerosol-generating system in the form of a gel. Jean Yves, Abstract. Jean Yves fails to cure the deficiencies of Mironov.”
	The examiner notes that line 4- 5, page 5 of Jean Yves recites “A susceptor may be located within a chamber in the cartridge. For example, the gel may comprise a susceptor material”, indicating a susceptor located within a cartridge chamber. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 

/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761